Citation Nr: 0910544	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-14 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for type II diabetes 
mellitus (diabetes) with non-proliferative diabetic 
retinopathy, erectile dysfunction, and diarrhea, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  

When this case was previously before the Board in March 2007, 
it was remanded to the RO for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran's diabetes does not require regulation of 
activities. 

2.  The Veteran's diabetic retinopathy is not manifested by 
visual acuity of 20/40 or worse in each eye.

3.  Complications of diabetes do not include cataracts, 
glaucoma, nephropathy, penile deformity, frequent episodes of 
bowel disturbance with abdominal distress, or vascular 
disease.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes with non-proliferative diabetic retinopathy, 
erectile dysfunction, and diarrhea have not been met.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R § 4.119, Diagnostic 
Code 7913 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In November 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask the VA to obtain for 
his claim of increased rating.  The Board notes that the 
Veteran was not specifically informed to submit medical or 
lay evidence demonstrating the effect a worsening of his 
diabetes has on his employment and daily life.  The Board 
finds that no prejudice resulted, however, because the 
Veteran was told to submit any evidence, to include his own 
statement, "describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by [his] disability," which would include 
any impact on the Veteran's employment and daily life.  

In June 2007, the Veteran was notified that disabilities are 
rated on the basis of diagnostic codes and was told of the 
need to present evidence to meet the rating criteria and to 
establish an effective date of an award.  Although the June 
2007 notice letter postdated the initial adjudication, no 
prejudice resulted as the claim was subsequently 
readjudicated without taint from the prior decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The specific rating criteria for evaluating the diabetes and 
how (based on what symptomatology) each rating percentage is 
assigned were provided to the Veteran in the February 2006 
Statement of the Case.  The specific rating criteria for 
evaluating the associated retinopathy were provided in the 
February 2008 Supplemental Statement of the Case, and the 
specific criteria for evaluating the erectile dysfunction and 
diarrhea were provided in the August 2007 rating decision.  
Although the Veteran was not sent an independent letter 
providing notice of this information, and the claim was not 
readjudicated after the Veteran was provided the rating 
criteria for the retinopathy, the record indicates that no 
prejudice resulted because the Veteran had ample time to 
submit evidence and respond to the notice, and the evidence 
indicates that the Veteran was able to effectively 
participate in the appeals process.  The evidence indicates 
that the Veteran was fully aware of what was necessary to 
substantiate this claim. 

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing VA examinations.  
Thus, the Board finds the issue ready for adjudication.  

Increased Rating

For historical purposes, it is noted that service connection 
was established for diabetes by the RO in an August 2002 
decision, based the Veteran's service in Vietnam and 
presumptive exposure to herbicides.  A 20 percent disability 
evaluation was assigned based on a review of the relevant 
contemporaneous evidence of record.  Subsequently in February 
2006 and August 2007 rating decisions, the RO granted service 
connection for non-proliferative diabetic retinopathy, both 
eyes, erectile dysfunction, and diarrhea.  The evaluations 
were non-compensable.  Since the diabetic retinopathy, 
erectile dysfunction, and diarrhea were found to be non-
compensable, they were combined with the Veteran's diabetes.  
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The 
Veteran claims that a higher evaluation is warranted for his 
diabetes.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the Veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Diagnostic Code (DC) 7913 provides a 40 percent rating for 
diabetes that requires insulin, restricted diet, and 
regulation of activities.  "Regulation of activities" is 
defined in the criteria for a 100 percent evaluation as 
"avoidance of strenuous occupational and recreational 
activities."  See also Camacho v. Nicholson, 21 Vet. App. 
360, 365 (2007).  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  Id.  

Here, the treatment records indicate that the Veteran has a 
restricted diet to control his diabetes and that he is 
prescribed insulin.  The evidence does not indicate that a 
physician has prescribed restriction or regulation of 
activities due to diabetes, however.  In fact, to the 
contrary, some treatment records indicate that the Veteran 
has been encouraged to pursue additional activities, such as 
physical exercise, to improve control of his diabetes.  See, 
e.g., November 2004 and December 2005 VA treatment records.  
March 2005 and June 2007 VA examination reports provide that 
the Veteran has not been told to regulate or limit his 
activities.  

The Veteran has alleged that his activities are limited due 
to his diabetes.  See, e.g., February 2006 Substantive 
Appeal.  A higher rating under DC 7913 requires the evidence 
to establish that activities have been restricted to control 
diabetes; however, the fact that activity has been limited or 
is decreased will not warrant a 40 percent rating under DC 
7913.  In this case, the evidence does not indicate that the 
Veteran's diabetes requires regulation or restriction or 
activities at any time during the appeal; consequently, the 
claim for a higher rating must be denied.  

The Board has also considered whether a separate evaluation 
is warranted for any compensable complication of the 
Veteran's service-connected diabetes pursuant to DC 7913 Note 
(1).  That note instructs the rater to evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

Service connection and a noncompensable rating are also in 
effect for diabetic retinopathy, erectile dysfunction, and 
diarrhea as a complication of diabetes.  See February 2006 
and August 2007 rating decisions.  

Diabetic retinopathy is rated by analogy to loss of visual 
acuity.  See 38 C.F.R. § 4.84a.  38 C.F.R. § 4.75 states that 
the "best distant vision obtainable . . . will be the basis 
of rating."  38 C.F.R. § 4.84a provides a noncompensable 
rating for vision of 20/40 in both eyes; there is no rating 
for visual acuity better than that.  

The medical records of record do not report any findings 
indicative of visual acuity worse than 20/30-2 in the right 
eye or 20/30-1 in the left eye.  See October 2003 and 
January, June, and July 2006, VA treatment records; March 
2005 and March 2007 VA examination records.  Thus, the 
Veteran's diabetic retinopathy does not warrant a compensable 
rating.  Additionally, although the evidence indicates that 
the Veteran has been diagnosed with cataracts and glaucoma 
with associated visual field defect, a compensable rating is 
not available for either condition because the evidence does 
not suggest that these conditions (or any associated symptoms 
such as visual field loss) are secondary to the diabetes.  

A separate rating is also not warranted for the Veteran's 
erectile dysfunction.  Erectile dysfunction is rated by 
analogy to DC 7522, which provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  The 
evidence does not show deformity of the penis, see, e.g., 
June 2007 VA examination record; therefore, a separate 
compensable rating is not warranted for erectile dysfunction.  
 
Finally, a separate rating is not warranted for the diarrhea.  
The diarrhea is rated by analogy to DC 7319, which rates 
irritable colon syndrome.  DC 7319 provides a noncompensable 
rating for mild symptoms characterized by disturbances of 
bowel function with occasional episodes of abdominal distress 
and a 10 percent rating for moderate symptoms characterized 
by frequent episodes of bowel disturbance with abdominal 
distress.  Review of the evidence does not show that the 
Veteran has moderate symptoms; rather, the evidence suggests 
that the episodes of bowel disturbances are at most 
"intermittent" and therefore mild.  Thus, a separate 
compensable rating is not warranted for diarrhea.  

In sum, a rating in excess of 20 percent is not warranted for 
diabetes at any time during the claim period.  There is no 
evidence that the Veteran has been prescribed regulation of 
activities to control his diabetes.  Further, his diabetic 
eye disease is manifested by visual acuity too significant to 
warrant a rating, he does not have a deformity of the penis, 
and he does not have frequent episodes of bowel disturbances 
secondary to diabetes.  The evidence does not reflect any 
other conditions associated with the Veteran's diabetes; 
rather, the evidence indicates that the Veteran has no 
neurovascular symptoms, peripheral neuropathy, nephropathy, 
or skin conditions related to the diabetes.  See, e.g., March 
2005 and June 2007 VA examination records.  Thus, the 
preponderance of the evidence is against an increased rating.

	(CONTINUED ON NEXT PAGE)







	
ORDER

A rating in excess of 20 percent for diabetes with non-
proliferative diabetic retinopathy, erectile dysfunction, and 
diarrhea is denied.  



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


